Citation Nr: 1031152	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hypertension, 
to include as secondary to service-connected manic depressive 
disorder.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for arthritis of the right 
knee, to include as secondary to bilateral pes planus.  

4.  Entitlement to service connection for right and left hip 
disorders, to include as secondary to bilateral pes planus.  

5.  Entitlement to service connection for a back disorder, to 
include as secondary to bilateral pes planus.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION


The Veteran had active service from July 1968 to July 1971 and 
from January 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and March 2005 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

The November 2004 rating determination, in pertinent part, denied 
service connection for hypertension on the basis that new and 
material evidence had not been received to reopen the previously 
denied claim of service connection.  

The Board notes that the RO subsequently reopened the claim of 
service connection for hypertension and denied on a de novo 
basis.  Regardless of the RO's actions, the Board must make its 
own determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  As a result, the Board has listed the issue as such 
on the title page of this decision.  

The March 2005 rating determination denied service connection for 
all other issues currently on appeal.  

All claims, except the hypertension issue, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension, to include 
as secondary to service-connected manic depressive disorder, in 
November 2000; the Veteran was notified of this decision that 
same month and did not appeal.

2.  Evidence received since the denial of service connection for 
hypertension, to include as secondary to service-connected manic 
depressive disorder, in November 2000, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for hypertension, to include as 
secondary to service-connected manic depressive disorder, has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
hypertension, to include as secondary to service-connected manic 
depressive disorder, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA notice in a new 
and material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 2004 letter, the RO informed the Veteran that he had 
been previously denied service connection for hypertension in 
November 2000.  The RO stated that in order for the Veteran to 
reopen this claim, new and material evidence was needed.  He was 
told that new and material evidence was evidence that raised a 
reasonable possibility of substantiating the claim.  Therefore, 
the evidence he submitted had to relate to this fact.  Hence, the 
Veteran was made aware of the prior denial.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim. It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  As it relates to the issue 
of service connection for hypertension, there is no duty to 
provide an examination prior to reopening the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his ability to provide testimony.  
The Veteran's representative has also provided written argument 
on behalf of the Veteran.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide the claim.  Based upon the foregoing, the duties to notify 
and assist the Veteran have been met, and no further action is 
necessary to assist the Veteran in substantiating this claim.

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied 
service connection for hypertension in November 2000.  The 
Veteran was notified of the decision that same month and did not 
appeal.  Thus, the decision became final.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, supra.

The RO denied service connection for hypertension in November 
2000 and the Veteran was notified of the decision that same month 
and did not appeal.  Thus, the decision became final.  Evidence 
before the RO at that time included service treatment records, VA 
treatment records, and a statement from the Veteran indicating 
his belief that his hypertension was caused by his manic 
depressive disorder.  

In denying service connection, the RO indicated that a November 
1989 pre-employment report of medical history showed treatment 
for hypertension since 1985.  The RO further observed that a 
February 1999 treatment record also showed treatment for 
hypertension.  The RO indicated that there was no evidence that 
this was related to his service-connected manic depressive 
disorder.  

The RO noted that service connection was warranted for a disease 
or injury which resulted from a service-connected disability or 
was aggravated thereby.  The RO indicated that the evidence did 
not show that hypertension was related to the service-connected 
condition of manic-depressive disorder nor was there evidence of 
this disability during military service.  The RO stated that 
service connection was denied for hypertension because there was 
no medical evidence that this was related to the service-
connected manic depressive disorder.  

Evidence received subsequent to the November 2000 rating 
determination includes additional treatment records and VA 
examinations showing continuous diagnoses of hypertension.  The 
Veteran has also continued in his belief that his current 
hypertension is caused or aggravated by his service-connected 
manic depressive disorder, to include medications taken for this 
disorder.

The Veteran's statements with regard to the relation between his 
current hypertension and his service-connected manic depressive 
disorder are duplicative and were considered at the time of the 
November 2000 denial.  As such, they are redundant and not new 
and material.

The newly received treatment records show continued treatment for 
current hypertension, with treatment dating back to 1984, but the 
existence of current hypertension was recognized at the time of 
the prior denial.  Moreover, the findings of hypertension dating 
back to 1984 are still more than 7 years after the Veteran's 
separation from service.  

Also, the Board notes that the Veteran's representative, in a 
June 2010 brief, cited to an internet article indicating a 
"large clinical relevance" between hypertension and bipolar 
disorder.  The Board observes, however, that the representative 
did not submit a copy of this article (although the internet link 
was listed), and, in any event, the article does not address the 
Veteran's own case.  Even assuming the findings in the article to 
be correct, there is no evidence that the Veteran's own case is 
one of the instances where there is a clinical relevance between 
the two diseases.

The newly received evidence does not relate to the unestablished 
element of a nexus between any current hypertension and service-
connected manic-depressive disorder or hypertension and service.  
Absent competent evidence of a nexus, the evidence of current 
disability could not substantiate the claim.  Accordingly, it 
does not raise a reasonable possibility of substantiating the 
claim and is not new and material and the petition to reopen must 
be denied.  


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for hypertension, to include as 
secondary to service-connected manic depressive disorder, is not 
reopened and the appeal is denied.







REMAND

To date, the Veteran has not been afforded VA examinations in 
conjunction with his four de novo service connection claims.  A 
medical examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
when there is an indication that the disability in question may 
be associated with the Veteran's service, and the threshold for 
making that preliminary determination is very low.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In making this preliminary determination, it is essential that 
all lay evidence presented by the Veteran, particularly 
allegations of continuity of symptomatology since service, be 
carefully considered.  An analysis of lay evidence requires 
consideration of both the credibility and the competency of 
the lay witness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")); see 
also 38 C.F.R. § 3.159(a)(2).  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the Court and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) have 
underscored the importance of determining whether a layperson is 
competent to identify the medical condition in question.  
Notably, lay evidence has been found to be competent with regard 
to a disease with "unique and readily identifiable features" 
that is "capable of lay observation."   See Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (flatfoot).  That notwithstanding, a Veteran has been 
found to not be competent to provide evidence in more complex 
medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever).  Overall, the 
recent line of cases from the Court and the Federal Circuit 
require greater consideration for the probative value of lay 
evidence than the Court's initial line of cases (with the prime 
example being Espiritu v. Derwinski, 2 Vet. App. 482 (1992) ) 
indicated.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (involving a DIC claim where the death certificate 
indicated an accidental drowning, and the surviving spouse 
claimed death due to anxiety disorder related to service).

In the present case, the Veteran has made specific statements as 
to the relationship between his claimed disabilities and service.  
In a June 2004 statement, he directly related his low back 
problems to a crash landing in 1969 or 1970.  In an August 2006 
statement, he stated that his disabilities "were all aggravated 
by military service" as a consequence of "the factor of foot 
pain in my life."  (The Board notes, significantly, that the 
Veteran's July 1968 induction examination report does indicate 
flat feet.)  While the Board will not assess the competency and 
credibility of these statements at the present time, the Board 
does find them to be sufficient to render a VA examination 
"necessary" under 38 U.S.C.A. § 5103A(d) in view of McLendon 
and the fact that the Veteran would be reasonably able to observe 
and report symptomatology of the noted orthopedic disorders.

As a final matter, the Board notes that the claimed arthritis of 
the right knee, right and left hip disorders, and back disorder 
are also claimed as secondary to the bilateral pes planus.  A 
final disposition of those claims accordingly cannot be made 
until the pes planus claim is decided.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision on one issue cannot be rendered until the other 
issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral pes 
planus, arthritis of the right knee, right 
and left hip disorders, and back disorder.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
claimed disorders.  The examiner is also 
requested to offer the following opinions:

a) Whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's bilateral 
pes planus, which preexisted service, 
underwent a permanent worsening beyond 
natural progression as a consequence of 
service; and

b) Whether it is at least as likely as 
not that the claimed arthritis of the right 
knee, right and left hip disorders, and 
back disorder are etiologically related to 
service.

If, and only if, the examiner finds that 
it is at least as likely as not that the 
Veteran's bilateral pes planus underwent a 
permanent worsening beyond natural 
progression as a consequence of service, 
the examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the bilateral pes planus either 
caused, or resulted in an increase in 
the severity of, the claimed arthritis of 
the right knee, right and left hip 
disorders, and back disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claims for 
service connection for bilateral pes 
planus; and for arthritis of the right 
knee, right and left hip disorders, and a 
back disorder, to include as secondary to 
bilateral pes planus, should be 
readjudicated.  If the determination of any 
of these claims remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


